Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is responsive to claims filed on February 08, 2021.
3.	Objections to the drawings have been withdrawn, since the relevant drawings Fig. 23 to Fig. 25 appear to sufficiently show the claimed limitations.  Other drawings originally cited in the drawing objections (Fig. 7, Fig. 7A, Fig. 8…) may be objected again, should the Applicant incorporate limitations related to the unclear drawings. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Brian Sung by telephone communication on 03/18/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
1.	(Currently amended) A playback system for audio content comprising a first playback device, a second playback device, and a mobile device on a local network, the mobile device comprising:
	one or more processors;
	tangible, non-transitory computer-readable medium having stored thereon instructions executable by the one or more processors to perform a method comprising:
	capturing user input selecting an alarm function on a graphical user interface on the mobile device;

	capturing, on the graphical user interface on the mobile device, user input selecting an audio service, where the audio service is a podcast service;
	capturing, on the graphical user interface on the mobile device, user input selecting a podcast channel;
	updating the graphical user interface to reflect the selected podcast channel;
	capturing user input, while configuring the alarm, that specifies what order to play podcast episodes from the selected podcast channel;
	starting playback of a first podcast episode on the first playback device according to the specified order to play podcast episodes by the captured user input specifying what order to play podcast episodes and the selected time for playing an alarm, where the playback of the first podcast episode starts at a location where playback was previously stopped; and
	continuing playback of a second podcast episode on the first playback device according to the specified order to play podcast episodes, where the specified order to play podcast episodes is:
		associated with a particular podcast user profile in the selected podcast service and;
		updated by the selected podcast channel across at least the first playback device and a second playback device to include the second podcast episode without user input;
	stopping playback of the second podcast episode on the first playback device and continuing playback of the second podcast episode on the [[a]] second playback device.
first playback device and second playback device are in a group.

Claims 9-20 are canceled.
Allowable Subject Matter
Claims 1, and 3-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654